Citation Nr: 1622915	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-21 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability based on limitation of extension. 

2.  Entitlement to a compensable disability rating for a left knee disability based on limitation of flexion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to June 2003. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina.  

The Veteran initially requested a hearing in connection with her claim but withdrew the hearing request in March 2009.

In an October 2011 decision, the Board denied entitlement to higher ratings for a
left knee disability.  The Veteran appealed the Board decision to the United States
Court of Appeals for Veterans Claims (Court).  Thereafter, in June 2012, the Court
granted a Joint Motion for Remand (Joint Motion) filed by representatives for both
parties, vacating the Board's October 2011 decision and remanding the appeal to
the Board for further proceedings consistent with the Joint Motion.  The Board subsequently remanded the claims for further development consistent with the Joint Motion, in March 2013.  


FINDINGS OF FACT

1.  Since June 15, 2007, the Veteran's left knee disability was manifested by degenerative joint disease with subjective complaints of pain, swelling with prolonged use, inability to walk long distances or run, difficulty with sitting and climbing stairs, use of a knee brace, and objective findings of moderate muscle impairment, painful flexion limited to 110 degrees at worst, and painful extension limited to 10 degrees at worst, without objective evidence of ankylosis, or malunion of the tibia or fibula, or genu recurvatum.

2.  Since August 29, 2007, the date of receipt of the Veteran's claim for increase, the Veteran's left knee disability was also manifested by subjective complaints and objective findings of instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for a left knee disability based on limitation of extension, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 (2015).

2.  The criteria for a separate rating of 10 percent, but no higher, for a left knee disability based on limitation of flexion, have been met from June 15, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, a separate rating of 10 percent, but no higher, for a left knee disability based on instability, are met from August 29, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA's duty to notify was satisfied by a letter dated in September 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and the reports of September 2007, May 2009, and June 2013 VA examinations.  The Board acknowledges that the parties to the Joint Motion determined that the September 2007 and May 2009 VA examination reports were inadequate with respect to limitation of motion findings as the examiners did not adequately address the Veteran's functional limitations.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Following the June 2012 Joint Motion, the Board remanded the claim for an additional VA examination.  As a result, the Veteran was afforded an examination of the left knee in June 2013.  The Veteran has not raised any objection to the adequacy of the examination.  Further, the Board finds the June 2013 VA examination report to be adequate as the examiner conducted a thorough interview with the Veteran regarding her symptoms and performed the appropriate tests.  Moreover, the June 2013 VA examiner adequately addressed the Veteran's symptoms and recorded objective findings that address the pertinent rating criteria, to include the DeLuca and Mitchell requirements discussed below.  Therefore, the Board finds that the June 2013 VA examiner substantially complied with the Board's remand and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Neither the Veteran nor her representative has alleged that her left knee disability has worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that the disability has been more severe than the currently assigned ratings for the duration of the respective appeal periods.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for a higher rating and no further examination is necessary.

Finally, with respect to the remainder of the March 2013 remand for additional development, the Board notes that all records have been obtained and associated with the claims file.  Therefore, the Board finds that the AOJ has substantially complied with the March 2013 remand directives and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In summary, the duties imposed by the VCAA have been considered and satisfied. As indicated, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  

II.  Increased Rating

By way of history, service connection has been in effect for the Veteran's left knee disability since March 2005.  The disability was initially rated as noncompensable and the Veteran filed a timely notice of disagreement with respect to the assigned rating.  As a result, the disability rating was increased to 10 percent for the entire period on appeal in October 2006, based on limitation of extension.  A statement of the case was also issued but the Veteran did not perfect the appeal.  She filed a new claim for an increased rating in August 2007.  The present appeal arises from the Veteran's disagreement with the November 2007 rating decision which continued the 10 percent disability rating for limitation of extension and granted a noncompensable rating for limitation of flexion.    

Throughout the entire period on appeal, the Veteran's left knee disability has been rated under Diagnostic Codes (DC) 5260 and 5261, under 38 C.F.R. § 4.71a.  

Laws and Regulations - Knee

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

In this case, the Veteran's left knee disability, diagnosed as chondromalacia patella with limitation of extension and flexion, has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, magnetic resonance imaging (MRI) testing has also resulted in findings of degenerative changes of the left knee.  Diagnostic Code 5003 is used to denote the rating criteria for degenerative arthritis.  Thus, the Board has considered Diagnostic Code 5003 in its discussion below. 

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Genu recurvatum is rated under Diagnostic Code 5263, with a maximum rating of 10 percent.

Analysis

As an initial matter, resolving all doubt in favor of the Veteran, for the reasons explained below, the Board finds that the Veteran is entitled to a separate 10 percent rating for limitation of flexion, from June 15, 2007, the date of the first objective finding degenerative changes in the left knee.  The Board also finds that the Veteran is entitled to a separate compensable rating for instability from August 29, 2007, the date of receipt of the claim for increase.  The Board also finds that a rating in excess of 10 percent for limitation of extension is not warranted. 

At all points pertinent to the entire period on appeal, at worst, the Veteran's flexion was limited to 110 degrees before pain.  See VA examination reports dated in September 2007, May 2009 and June 2013.  Notably, such limitation does not warrant a compensable rating under DC 5260; however a 10 percent disability rating is warranted for degenerative joint disease with objective evidence of painful limitation of motion under DC 5003.  The June 15, 2007 MRI is the first objective evidence of degenerative joint disease in the left knee and is the date that entitlement to a compensable disability rating for arthritis with painful limitation of motion, arose.  As this date is less than one year prior to the filing of the claim for an increased rating, June 15, 2007 is the appropriate effective date for the increased rating.  38 C.F.R. § 3.400 (o). 

As the Veteran's limitation of flexion has not been limited to 30 degrees at any time, a rating in excess of 10 percent is not warranted.  In reaching this conclusion, the Board has given the Veteran the benefit of the doubt that her function was limited at the point in which pain began.  In this regard, she had flexion limited to 110 degrees before pain, during the June 2013 VA examination.  Further, although the September 2007 and May 2009 VA examination reports were inadequate with respect to consideration of functional effects during flare-ups, the Board notes that limitation of flexion findings at all three examinations resulted in flexion limited to 110 degrees before pain.  VA outpatient treatment records did not show objective findings of flexion more severely limited at any time pertinent to the appeal.  As the Veteran's flexion has not been shown to be limited to 30 degrees or more at any time, even after repetitive testing, a rating in excess of 10 percent is not warranted for limitation of flexion at any time.  See DC 5260.  

The Veteran has also been in receipt of a separate rating for limitation of extension throughout the entire period on appeal, including the one year look back period.  She is not entitled to a higher rating for limitation of extension as she was consistently found to have extension limited to 10 degrees, during the entire period on appeal.  A higher rating requires extension limited to 15 degrees, which has not been shown during the VA examinations or in the VA outpatient treatment records.  As such, a higher or separate rating is not warranted under DC 5261 during the entire period on appeal.   

The Board has considered the DeLuca provisions in reaching these conclusions.  The Board notes the Veteran's complaints of pain, swelling with prolonged use, inability to walk long distances or run, difficulty with sitting, standing, and climbing stairs, sleeping, and that she uses a knee brace, and that she had to miss work at times due to pain during flare-ups.  See e.g. May 2009 VA examination report.  The Board also notes that the June 2013 VA examiner noted that limitations of function included less movement than normal and pain on movement.  The examiner also specified the degree at which pain began during range of motion testing.  Thus, the examiner satisfied the requirements under DeLuca and Mitchell by specifying the degree at which pain began after repetitive testing.  The Board resolves all doubt and finds that the Veteran's limitation of function began at the point where pain began; specifically 110 degrees for limitation of flexion and 10 degrees for limitation of extension.  For these reasons, even in contemplation of the Veteran's complaints of pain during range of motion testing and upon repetitive motion testing the Board finds that the Veteran's left knee disability does not warrant separate or higher ratings for limitation of flexion or extension.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board has already afforded the Veteran the benefit of the doubt that she experienced functional loss, in that she experienced painful motion, to 110 degrees, at worst, following repetitive testing, for the entire period on appeal.  Normally, limitation of flexion to 110 degrees is not even compensable.  The Board has also considered the Veteran's reports to the September 2007 and May 2009 VA examiners regarding flare-ups and her difficulty ambulating during such flare-ups.  However, higher ratings for limitation of extension and flexion are not warranted as the Board has already resolved doubt and afforded the Veteran a separate 10 percent rating for limitation of flexion. 

The Board also finds that an increased rating is not warranted under Diagnostic Code 5256 for ankylosis at any time on appeal as all of the VA examination reports  indicated some range of motion.  Thus, the Veteran, by definition, does not suffer from ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Accordingly, an increased evaluation for ankylosis is not warranted.  Moreover, the VA outpatient treatment records have not assessed ankylosis at any time during the entire appeal period.  The Board acknowledges the Veteran's report during the September 2007 VA examination that she experiences flare-ups in which she cannot walk and must hop on her other knee in order to ambulate.  However, as the knee has not been found to be immobile and consolidated at any time pertinent to the appeal, the Board finds that a higher rating for ankylosis is not warranted.  

Higher ratings are not warranted under Diagnostic Codes 5258 or 5259 for cartilage that has been removed or dislocated.  In this regard, the June 2013 VA examiner found that the Veteran does not have a meniscal condition.  Similarly, the VA treatment records, including X-ray and MRI reports, do not indicate any meniscal condition.  The Board acknowledges the Veteran's complaints of locking and swelling during the September 2007 VA examination, but finds that a separate or higher rating for a meniscal condition is not warranted.  Moreover, the Veteran's complaints of locking and swelling have been considered in granting the separate compensable rating for instability discussed below. 

The evidence also did not indicate malunion or nonunion of the femur or tibia and fibula, or genu recurvatum in the left leg at any time pertinent to the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2015).  Accordingly, increased evaluations under those alternate diagnostic codes are not warranted.  The Veteran does not contend otherwise.  

With respect to instability of the left knee, the Board resolves doubt and finds that a separate rating for mild instability is warranted.  In this regard, the June 2013 VA examiner noted an objective finding of medial-lateral instability in the left knee of 2+, although anterior instability and posterior instability was not found on objective testing.  The Board finds that because the Veteran complained of the same symptoms during the September 2007 VA examination, and there is an objective finding of medial-lateral instability, she is entitled to a separate rating for instability for the entire period on appeal.  See 38 C.F.R. § 3.400(o).  Moreover, the Board has also considered treatment records dated during the "look back" period but finds that the Veteran's complaints regarding instability were first noted during the September 2007 VA examination.  As the symptoms did not begin within the year prior to her claim for increase, the Board has resolved doubt and finds that the earliest appropriate date is the date of her claim for an increased rating.  

For the entire appeal period, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of her left knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the previously assigned 10 percent disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  And, in granting the separate 10 percent disability rating for limitation of flexion, as well as the separate 10 percent disability rating for instability, the Board has placed a high probative value on her statements.  However, with respect to the requirements for higher ratings, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms, including in the determination to grant separate compensable ratings for limitation of flexion and instability.

As some muscle atrophy in the left knee was noted in an April 2008 VA outpatient treatment record, the Board has also considered whether a separate or higher evaluation is warranted pursuant to the diagnostic criteria pertaining to muscle injuries.  Muscle injuries are evaluated under diagnostic codes set forth in 38 C.F.R. § 4.73.  Flexion of the knee and outward and inward rotation of the flexed knee is addressed by Muscle Group XIII. See 38 C.F.R. § 4.73 (Diagnostic Code 5313). Muscle Group XIII encompasses the extension of the hip and flexion of the knee. The functions of these muscles include outward and inward rotation of the flexed knee, acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and knee and extension of the hip and knee by belt-over-pulley action at the knee joint.  Id.  Under Diagnostic Code 5313, slight muscle damage warrants a noncompensable rating.  The next higher, 10 percent rating is assigned for moderate muscle damage.  A 30 percent rating is assigned to moderately severe muscle damage and a 40 percent rating is assigned to severe muscle damage. 

Extension of the knee and simultaneous flexion of the hip and flexion of the knee is addressed by Muscle Group XIV. See 38 C.F.R. § 4.73 (Diagnostic Code 5314). Under Diagnostic Code 5314, slight muscle damage warrants a noncompensable rating.  The next higher, 10 percent rating is assigned for moderate muscle damage. A 30 percent rating is assigned to moderately severe muscle damage and a 40 percent rating is assigned to severe muscle damage.  Diagnostic Code 5315 also contemplates flexion of the knee and provides a noncompensable rating for slight muscle damage, a 10 percent evaluation for moderate disability, a 20 percent rating for moderately severe disability and a 30 percent rating for severe disability. 

Having carefully reviewed the evidence, the Board concludes that a separate rating is not warranted as the criteria set forth in Diagnostic Codes 5260 and 5261 already contemplate limitation of motion on flexion and extension, which the Board previously found considered in the assignment of the 10 percent evaluations under Diagnostic Codes 5260 and 5261.  To assign a separate rating would constitute impermissible pyramiding as the same manifestations are contemplated by the applicable criteria for knee disabilities and muscle disabilities affecting motion of the knee.  Also, the cardinal signs and symptoms of muscle disability including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement pursuant to 38 C.F.R. § 4.56(c) are also contemplated under Codes 5260 and 5261, limitation of motion on flexion and extension pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Moreover, despite the April 2008 indication of muscle atrophy, in May 2008, the Veteran had range of motion within functional limits.  See May 2008 VA outpatient treatment record.  Additionally, a VA treatment record dated in May 2009 noted strength within normal limits and "no deficits noted."  Further, in May 2009, a physical therapy assessment indicated that the Veteran had muscle performance associated with sacroiliac joint dysfunction but did not indicate any muscle problems associated with her left knee.  The remaining VA outpatient treatment records and examination reports did not indicate any impairment of the Veteran's muscles associated with the left knee.  Additionally the June 2013 VA examiner noted that muscle strength testing was normal.  

Based on the foregoing, at worst, moderate impairment is shown, which does not allow for an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.56(d) (moderate disability is manifested by some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side). 

The Board has considered whether staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the Veteran's left knee disability has been stable throughout the appeal period and has not more nearly approximated higher ratings for limitation of motion or instability.  Therefore, assigning staged ratings for the left knee disability is not warranted.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability ratings contemplate her functional limitations caused by her left knee disability, to include pain, and being limited in her ability to sit, stand, and/or climb stairs, difficulty sleeping with pain, and use of a brace.  Thus, there are no additional symptoms of her left knee disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected knee disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional knee impairment that has not been attributed to the separate ratings for limitation of flexion, extension, and instability in the left knee.  Further, Accordingly, at this juncture, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, she has not submitted evidence of unemployability due to her left knee disability.  To the contrary, she has consistently reported that she works full time.  Moreover, the clinical evidence of records fails to indicate that the Veteran's left knee disability renders her unemployable.  Therefore, the question of entitlement to a TDIU has not been raised.     

In sum, the Board finds that a 10 percent rating, but no higher, is warranted for limitation of flexion from June 15, 2007 and a 10 percent rating but no higher, is warranted for instability of the left knee, from August 29, 2007.  However, the Board finds that a rating in excess of 10 percent is not warranted for limitation of extension.  Further, higher or separate ratings are not warranted at any time under any other Diagnostic Code, including for muscle injuries.  In denying the higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

A rating in excess of 10 percent for limitation of extension is denied.

A rating of 10 percent, but no higher, for limitation of flexion is granted, from June 15, 2007, subject to the law and regulations governing the award of monetary benefits.

A separate 10 percent disability rating for instability of the left knee is granted, from August 29, 2007, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


